As filed with the Securities and Exchange Commission on January 4, 2010 Registration No. 333-160793 Investment Company Act File No. 811-05186 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x o PRE-EFFECTIVE AMENDMENT NO. x POST-EFFECTIVE AMENDMENT NO. 1 ADVANCED SERIES TRUST (Exact Name of Registrant as Specified in Charter) Gateway Center Three, 100 Mulberry Street, Newark, New Jersey 07102-4077 (Address of Principal Executive Offices) (973) 367-7521 (Registrant’s Telephone Number) Deborah A. Docs, Esq.
